Judgment, Supreme Court, New York County, entered December 23, 1975, granting plaintiff-respondent’s motion for summary judgment, unanimously affirmed, with $60 costs and disbursements to respondent. Plaintiff, a legal service corporate law firm, entered into two contingent fee arrangements with the defendant regarding claims with the United States Postal Service. The plaintiff arranged a settlement, and for all intents and purposes completed its services before it was discharged, and so the contract terms apply. It is the contention of the defendant that if sums in settlement of one of the two contingent fee arrangements were attributed to the other arrangement, the amount of the fee would be less. However, the memorandum of the postal service with respect to the two settlements and its refusal to alter the settlement terms show that there is no basis for the defendant to be successful in this contention. Concur—Kupferman, J. P., Lupiano, Birns, Silverman and Nunez, JJ.